Title: From George Washington to William Duer, 6 March 1777
From: Washington, George
To: Duer, William



Dr Sir
Head Qrs Morris town March 6th 1777

On Tuesday Evening I was favoured with your Letter of the 2d Instt. The slow progress in the recruiting service gives me much concern, as the situation of our Affairs requires, the most early Succours. I was always sensible the bounty given by the Eastern States, would prove extremely injurious and remonstrated against it as soon as it came to my knowledge.
I am sorry the securing & removal of the forage has been attended with so many difficulties. It is a matter of infinite importance, & I yet trust that by your exertions, & the Committee with you that it will be accomplished. If the whole cannot be got away, the part remaing, had better be destroyed than suffered to fall into the Enemies Hands. driving off the Stock, is also of considerable moment, and none should be left within their reach.
The disposition recommended of the Troops under General Wooster, seems to have been well calculated for the ends in view and I heartily wish they had maintained their Post. Their departure, I am satisfied, would be attended with bad consequences & it would disagreeably affect the minds of the Wavering & the timid. It is only to be lamented, that we have not Troops raised upon a different footing who could & would afford protection to the Inhabitants & firmly fix ’em in our interest. I know no way to effect this, but by calling some of the Militia as you propose to secure them & their property from the ravages & depredations of the Rangers.
We have been long satisfied that the Enemy were drawing nearly the whole or at least the Main body of their force into Jersey and I think they will make a push for Philadelphia as soon as the Roads will allow ’em to move. They may mean a feint as you suggest, however it is more likely that the Other is their Object. It will be happy for us if we can be prepared for either event. Lest your apprehensions should prove true, the Wheat & flour contiguous to the Water Should be secured and removed into the more interior part of the State. The Holders of it should not demand an unreasonable price and it will be worthy the

attention of the Conventn to examine the matter and give the Commissary & his Agents every aid in their power.
I have maturely weighed the proposed expedition to Long Island and should be happy if the execution was as practicable as it appears to be eligible. I am well assured many important advantages would be derived from it, But the Enemy’s Force now collected in this Quarter, calling for every possible aid, it cannot be attempted. However I should think, it will be extremely proper for an Idea of the sort to be spread with some address & management, which will be greatly favoured if a requisitn I have made of Goverr Trumbull for Two Thousand Militia can be complied with. This I mention to you in confidence that the hint may be improved as far as your prudence & discretion direct.
I am glad Mr. S. plan is nearly compleated and I am persuaded the benefits resultg from it will be great. The sooner it can be executed the more beneficial it will be.
